Citation Nr: 0205462	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-03 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for neurodermatitis 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1990 to July 1991 
and active duty for training duty from October 1974 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision by the 
Baltimore, Maryland, regional office (RO) of the Department 
of Veterans' Affairs (VA).  In November 1999 the RO assigned 
a 30 percent rating for the neurodermatitis.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The neurodermatitis is extensive and is manifested by 
constant itching, numerous follicular hyperpigmented macules, 
and scattered follicular hyperpigmented small papules with 
anxiety and depression.


CONCLUSION OF LAW

The criteria for a 50 percent rating for neurodermatitis have 
not been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.7, 4.20, Diagnostic Code 7899-7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

In this regard the veteran was notified of the evidence 
needed to substantiate his claim in the statement of the 
case, the supplemental statements of the case and in a 
September 2001 letter the RO informed the veteran of the 
provisions of the VCAA. The record also reflects that the VA 
has obtained all available evidence.  Thus, the Board 
concludes that the VA has satisfied the requirements set 
forth in the VCAA

Factual Background

The service medical records show that the veteran received 
treatment on several occasions for a skin disorder.  A VA 
examination conducted in December 1976 revealed diagnoses of 
acne vulgaris, follicular prominence, possibly a mild form of 
atopic dermatitis, and neurodermatitis, right thigh, 
moderate.  In January 19777 the RO granted service connection 
for follicular prominence and neurodermatitis of the right 
thigh and assigned a 10 percent rating.  The 10 percent 
rating remained in effect until the current claim.  

The veteran has been examined and treated intermittently at 
VA facilities from 1996 to 2001 for various disorders, to 
include the neurodermatitis. 

The February 1997 VA outpatient record shows that the veteran 
complained of folliculitis of the arms, back and chest.  He 
uses Lidex without relief of itching.  Hydroxyzine helps at 
night be he could not use it during the day due to 
drowsiness.  They are scattered erythematous follicular 
papules on the upper back and arms.  He was treated with 
Cleocin T and Atarax.  The diagnosis was folliculitis.  

A March 1998 VA outpatient record shows that the veteran was 
treated for folliculitis.  He was noted as still itching, and 
as unable to sleep.  There was a pink macule 2 millimeters.  
There was one acuform cyst on the back.  There were twenty to 
30 follicular including pustules.  The assessment was that 
the folliculitis was slow to improve.  

A September 1998 VA skin examination showed that the veteran 
complained of a rash on his body for greater than twenty 
years.  He was noted as having no improvement, and that it 
was worse upon sweating.  He had been given triamcinolone 
cream, tetracycline 500 milligrams, Atarax and an 
undetermined type of lotion.  He complained of pruritus and 
burning in the area.  The areas involved were on his back, 
arms, and groin, all hair-bearing areas.  

The examination showed erythematous papules and pustules on 
his back, groin, and arms.  There was no ulceration, 
exfoliation, or crusting, and no associated systemic or 
nervous manifestation.  The veteran had a diagnosis of 
folliculitis, which was noted by the examiner as not 
responding to antibiotics.  The physician stated that, as the 
veteran was a diabetic, that he recommended switching 
antibiotics, possibly trying ciprofloxacin as opposed to 
tetracycline.  

A March 1999 VA outpatient treatment record shows that the 
veteran complained of persistent pruritic skin which started 
in the military.  The veteran complained of trouble sleeping, 
and having mental disturbance due to the pruritus.  There 
were lichenfied eczematous scaly patches with follicular 
hyperkeratosis.  It was noted that there were venacons 
papules on the right upper lip and scaly.  The assessment was 
eczema with keratosis pilares.  

A June 1999 VA skin examination showed that the veteran 
stated that he believed that he was stationed in a location 
where he was infected with a fungus on his skin.  He 
complained of breaking out and burning when he sweated.  
These symptoms were worse in the summer, and it was most 
prominent on his arms, chest, and back.  He stated that he 
felt like a dog with mange when he gets this rash.  Some 
bumps were red, and some had pus.  He has used multiple over-
the-counter topical emollients; topical steroids, topical 
antibiotics, and it was reported that none seemed to help.  
The veteran indicated that he was in school for computer 
design.  He stated that he had worked as a fork lift 
operator.  He left that position because of numbness in his 
hands.  In another instance he stated that he left that 
position because of numbness in his hands.

The examination showed that he had scattered follicular 
papules on his chest and back and follicular prominence on 
his arms, chest and back.  Included in the report are colored 
photographs of the involved areas.  The impression was 
folliculitis that was noted that at the present time the 
folliculitis was mild, but according to the veteran was more 
extensive in the past.  The examiner recommended a 
psychiatric evaluation.

A VA psychiatric examination was conducted in June 1999.  At 
that time it was reported that because of the limited success 
in treating his service connected skin disorder the veteran 
has been depressed and anxious.  The veteran indicated that 
he was in school for computer design.  He stated that he had 
worked as a fork lift operator.  He left that position 
because the company folded.  Following the examination the 
diagnoses were adjustment disorder with depressed mood due to 
difficulty adjusting to his medical problems of folliculitis.

In a November 1999 addendum to the June 1999 psychiatric 
examination, the VA psychiatrist indicated that the veteran 
did not meet the criteria for an adjustment disorder with a 
depressed mood as an Axis I diagnosis.  It was also stated 
that he did have some depressive and anxiety symptoms related 
to the medical problem of folliculitis.

The veteran and his wife testified before the undersigned 
member of the Board in May 2001.  The veteran described 
taking medication daily for his itching and anxiety.  He 
stated that his itching was constant, and throughout the 
whole day with flare-ups.  He stated that the flare-ups 
particularly happen when he inside a building that is hot.  
He then started to sweat, and his skin burned and the itching 
became severe.  He itched on various parts of his body to 
include the arms, back, legs, and buttocks.  

He skin would itch and when scratched this he would break the 
skin.  He stated that his back and other areas where he 
scratched the most were scarred to the point where he could 
not walk around without wearing an undershirt.  He stated he 
was embarrassed of the marks left from scratching.  He 
indicated that he had trouble sleeping due to the itching and 
scratching.  When he woke up itching in the middle of the 
night, he took a cold shower and his wife would put 
medication on him.  He has had intermittent treatment at the 
Baltimore VAMC for his neurodermatitis.  He stated that his 
diabetes mellitus changes the oral medications with which he 
could be treated.  

He started vocational rehabilitation due to his service-
connected disabilities.  When he would work on a forklift and 
started sweating his shirt would adhere to his body and then 
his supervisor would question him about his scratching 
behavior.  The best treatment he has found was to take a cold 
shower and use certain types of soap, which includes a 
moisturizer.  He stated that when he scratched that it caused 
scarring and the spread of the neurodermatitis.  He stated 
that the lotions only work for about an hour or so and the 
oral medications made him too drowsy.  He described avoiding 
the beach because he was scared that the salt water would 
burn his skin.  The veteran's wife testified as to the 
veteran's daily discomfort regarding his itching and 
scratching.  

A July 2001 VA outpatient record shows that the veteran was 
treated for folliculitis and neurodermatitis.  The veteran 
stated that the current heat wave had caused him additional 
discomfort.  He described the itching as unbearable and that 
the medication triamcinolone worked well in the past.  

The veteran underwent a VA skin examination in September 
2001.  The veteran gave the previously recorded history of 
his neurodermatitis.  It was noted that since the beginning 
of the eruption that he has had numerous follicular papules 
and pustules on the trunk and sometimes they were also on the 
body which were extremely itchy.  The veteran noted that the 
problems became worse with heat and flared substantially 
during his service in Desert Storm.  The veteran scratches 
quite a lot during the evening.  When he sweats he has the 
sensation of burning of the skin.  He reported that the 
continual itch and discomfort aggravates his nerves.  He 
believed that when he got upset or aggravated his skin 
sometimes worsened in response to his psychic stress.  He has 
used a variety of topical agents, most recently triamcinolone 
ointment and Sarna lotion.  He has tried oral antihistamines 
that made him feel sedated.  The veteran was very frustrated 
about the disease and about his care to date.  

Physical examination shows that the veteran is a well-
developed man in no apparent distress.  Scalp examination was 
normal.  The veteran underwent a September 2001 VA skin 
examination.  There were hyperpigmented macules on the beard 
area, but no active lesions.  Over the upper back, chest, 
arms and legs there was widespread mild follicular 
prominence, numerous follicular hyperpigmented macules, and 
scattered follicular hyperpigmented small papules.  There 
were no pustules or nodules.  The tiny papules overlying each 
of the hair follicle were slightly flattened and lichenoid in 
appearance in some areas.  There were rare erosions but no 
substantial crusting or erythema.  There was a scarred cyst 
on the right buttock.  Palms and soles were uninvolved.  The 
veteran's affect was not particularly agitated or anxious.  
With the exception of those few tiny follicular papules on 
the back, there was no ulceration or exfoliation.  The 
physician noted that there were diffuse fine drains of the 
skin, however, the overall appearance of this was not 
exceptionally repugnant.  The diagnoses were folliculitis, 
neurodermatitis, post-inflammatory hyperpigmentation, and 
epidermoid cyst.

The examiner remarked that the diagnoses did not appear to be 
in question in this case.  The veteran had folliculitis.  The 
itching associated with it has led him to decades of 
scratching, which has led to the skin disorder referred to as 
neurodermatitis.  The physician noted that the symptoms 
appear to be greater than the objective findings.  The 
physician noted that while it was clear that veteran had 
itching and extensive scratching, the typical extensive 
lichenification that was sometimes observed in the extremely 
itchy disorder was lacking in his case.  The veteran's 
psychological state clearly plays a role in his skin 
disorder.  The skin disease appeared to worsen his depression 
and anxiety.  Also, other sources of depression and anxiety 
appeared to worsen his perception of itching from the skin 
disorder.  The examiner stated that after reviewing the 
claims folder that it was his opinion that the veteran's 
current skin disorder was likely related to a skin problem 
developed during military service, and the original problem 
was worsened by military service.  It was the examiner's 
opinion that the psychological aspect of the veteran's 
disorder plays a substantial role in the disability and that 
the objective cutaneous findings, while extensive, are 
moderate but not severe. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence 
over the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When a condition not listed in the VA Schedule of Rating 
Disabilities is encountered, it is permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).

The RO has rated the neurodermatitis as analogous to eczema 
under Diagnostic Codes 7899-7806 and assigned a 30 percent 
rating 

Under Diagnostic Code 7806 a 30 percent evaluation is 
warranted for constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).

The testimony and lay statements are deemed competent with 
regard to the description of the symptoms of the veteran's 
skin disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
In addition the Board finds the testimony and lay statements 
credible.

Initially, the Board notes that skin disorders may be subject 
to periods of inactivity and periods of exacerbation.  The 
evidence reflects that the veteran has received extensive 
treatment for his skin disease.  The treatment has not been 
entirely successful.  The record shows that the veteran's 
skin problems primarily involve his back, chest, arms, and 
legs.  In June 1999 the VA examiner indicated that at the 
present time the folliculitis was mild.  However, the 
examiner also stated that according to the veteran was more 
extensive in the past.

The September 2001 VA skin examination showed widespread mild 
follicular prominence, numerous follicular hyperpigmented 
macules, and scattered follicular hyperpigmented small 
papules. Although the examiner indicated they were rare, 
there were erosions with no substantial crusting or erythema.  
Additionally there were a few tiny follicular papules on the 
back and diffuse fine drains of the skin.  Furthermore, the 
VA psychiatric examination clearly indicated that the veteran 
was experiencing anxiety and depression caused by the skin 
disorder.  The record demonstrates that these symptoms have 
persisted.  The VA examiner in September 2001 indicated that 
the cutaneous findings, while extensive, were moderate but 
not severe.  However, this opinion did not include the 
impairment caused by the associated psychiatric symptoms.  

After reviewing the current medical evidence in conjunction 
with the hearing testimony, it is the judgment of the Board 
that the degree of disability resulting from the service 
connected disorder more nearly approximates the criteria for 
the next higher evaluation.  Accordingly the Board finds that 
a 50 percent rating is warranted.  38 C.F.R. § 4.7.  This is 
the highest rating permitted under the pertinent diagnostic 
code.   

The evidence does not provide a basis for a grant in excess 
of 50 percent for the skin disorder.  In this regard, the 
Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (2001).  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for her service-connected disability.  
The Board notes that the disability has not required frequent 
hospitalizations.  

With respect to whether there is evidence of marked 
interference with employment, during the VA examinations in 
1999 the veteran indicated that he was going to school for 
computer design.  He reported that he had worked as a fork 
lift operator.  In one instance he stated that he left that 
position because the company folded.  In another instance he 
stated that he left that position because of numbness in his 
hands.  The Board is of the opinion that industrial 
impairment caused by the skin disorder is adequately 
contemplated in the 50 percent rating.  

In summary, the Board does not find that the veteran's case 
is outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 38 
C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

Entitlement to an increased evaluation to 50 percent for 
neurodermatitis is granted subject to the law and regulations 
governing the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

